But the Court, at the prayer of the plaintiffs, also instructed the jury, that if the goods were delivered to the plaintiffs at the date of the deed, and that the said David Reed was bona fide their known agent, and, as such, received and exercised exclusive possession bona fide, publicly and notoriously, for the sole use and benefit of the plaintiffs, so that the change of possession from the grantors to the grantees, or their agent, was notorious and unequivocal, then such possession was not inconsistent with the deed, and did not make it fraudulent and void, as to the creditors of the said Silas and D. Reed..
The Court, also, at the prayer of the defendant, instructed the jury, in effect, that if the possession remained in Silas and David Reed, such possession was inconsistent with the exclusive possession of David Reed as agent of the plaintiffs, and that such possession, and evidence of agency, are not sufficient to establish such agency and possession in David Reed as to give effect to the sale and delivery contended for by the plaintiffs to support this action.